DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Sports Rebound Device

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

    PNG
    media_image1.png
    606
    812
    media_image1.png
    Greyscale

Claims 1-3, 6-10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sverdlik et al 4,421,318 (hereinafter Sverdlik).
Claim 1, Sverdlik discloses a rebound device comprising:
a) a curved frame (two parallel part-circular end walls 36 supported by support frames 40), wherein a top member and a bottom member of the curved frame are continuously and uniformly curved; and
b) a rebound panel (rebound board 30 which includes a part-cylindrical panel 31 which is preferably circularly cylindrical in shape, and has a convex surface 32 and a concave surface 33) secured to the frame, wherein the rebound panel includes at least one outwardly curving, convex rebound surface (figures 1-4).
Claim 2, Sverdlik shows a number of support members (base rails 41) are secured to the frame,
Claim 3, Sverdlik shows the support members are rotatably connected to the frame (the base rails are attached to the mounting rails 44 using wing nut 51 and bolt 50, this arrangement allows for the base rails to be rotated with respect to the frame).
Claim 6, Sverdlik shows the support members (base rail 41) support the frame in either an angled or a generally vertical position (the position of the frame can be adjusted with respect to the base rail which in turn changes the angle with respect to the ground surface).
Claim 7, Sverdlik shows the frame consists of: a) a curved bottom member (36); b) a pair of side members connected to opposed ends of the bottom member; and c) a curved top member connected to the pair of side members opposite the bottom member.
Claim 8, Sverdlik further shows a number of securing devices (bolt 50 and wing nut 51 received in holes 48) extending between the frame and the panel.

Claim 10, Sverdlik shows the frame comprises: a) a top member (upper end wall 36); b) a bottom member (lower end wall 36); and c) a pair of side members (elongated mounting rails 44) interconnecting the top and bottom members.
Claim 14, Sverdlik discloses a rebound device comprising:
a) a curved frame (two parallel part-circular end walls 36 support by support frames 40), wherein the curved frame is continuously and uniformly curved along its width; and
b) a curved rebound panel (rebound board 30 which includes a part-cylindrical panel 31 which is preferably circularly cylindrical in shape, and has a convex surface 32 and a concave surface 33) secured to the frame, wherein the rebound panel includes at least one outwardly curving, convex rebound surface (figures 1-4); and
c) a number of support members (base rails 41) rotatably secured to the frame, wherein the support members can be rotated relative to the frame while maintaining the frame in a vertical orientation (the base rails are attached to the mounting rails 44 using wing nut 51 and bolt 50, this arrangement allows for the base rails to be rotated with respect to the frame).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik et al (hereinafter Sverdlik).
Claim 4, Sverdlik further shows the support members comprise: a) a rail (41); b) a connection member (50 and 51) disposed on the rail (41) and rotatably connected to the frame (44).  Sverdik discloses the claimed device with the exception of the support members having a curved end.  It has been held that a change in shape and/or form is generally recognized as a matter In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 5, Sverdik shows an extension on the rail opposite the curved end (the broadest reasonable interpretation of an extension would include elongated support rail 47).
Response to Arguments
Applicant's arguments filed 31 December 2021 have been fully considered but they are not persuasive.   It is noted that applicant has not presented any remarks or arguments with regards to the rejection of claims over the Sverdik patent.  It is the Examiner’s position that the claims as amended read on the Sverdik patent.  As shown in the reproduced figure above, Sverdik shows a curved frame having a curved upper and lower members and a rebound panel secured to the frame.  In view of the claim amendments, the rejection over the Noval and Torres patents has been withdrawn.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
9 April 2021